OPINION — AG — ** STATE BOARD OF PUBLIC AFFAIRS — PUBLIC FUNDS — PRIVATE USE ** QUESTION: BILL WHICH STATES " IT SHALL BE UNLAWFUL FOR ANY PERSON TO USE ANY PRINTING PRESS PURCHASED AND MAINTAINED WITH PUBLIC FUNDS FOR THE PURPOSE OF DOING JOB PRINTING THEREON FOR COMPENSATION " . . . DOES THIS APPLY TO THE UNIVERSITY OF OKLAHOMA PRESS DOING " SCHOLARLY BOOKS, BULLETINS, AND JOB PRINTING ON A COST BASIS FOR AUXILIARY ENTERPRISES CONNECTED WITH THE UNIVERSITY " ? — NEGATIVE (REPEALED 1959) CITE: 74 O.S. 64 [74-64], 74 O.S. 111 [74-111], ARTICLE V, SECTION 37 (FRED HANSEN) (CONTRACTS, MACHINERY)